                                                     United States
          Case 1:19-cr-00251-LM Document 77-1 Filed 10/06/20  Page v. 1Johnathon
                                                                         of 3    Irish
                                                                              Defense Sentencing
                                                                                       Exhibit A


September 29, 2020

Corey F. MacDonald, Esq.



The Honorable Court
c/o Richard Guerriero, Esq.
Lothstein Guerriero Chamberlin Block Building
39 Central Square, Suite 202
Keene, NH 03431

       RE:     State v. Jonathan Irish - Character Letter for the Court's Consideration

To the Honorable Court:

        Your Honor I write today to provide my insight into Jonathan lrish's character for the
Court's consideration in sentencing. I have known Jonathan off and on for about 24 years. I
met him when I was a twenty-year-old new part-time police officer, who also worked part-time
at Applecrest Farm in Hampton Falls. Jonathan's mother Nancy worked there as well, and she
would often have Jonathan in tow. I remember Jonathan as a little boy with a seemingly
endless amount of energy, obsessed with adventure, the outdoors and police work. He would
ride on the tractor with me or help with other farm chores. As I got to know Jonathan and his
Mom more, I learned that Jonathan had been the victim of terrible domestic violence at the
hands of his father growing up. This was never from Johnathan, as he didn't talk about it. At
some point, Johnathan's father put his eye out, whether accidental or otherwise. This
appeared to be only one of the many injuries he suffered at his father's hands. Johnathan's
early years were the type that push people in one distinct direction or the other, Johnathan
chose a path towards military, police work and service.

         I became reacquainted with Johnathan when he was 14 years old, and I was a patrol
officer for the Portsmouth Police Department running the Explorer Cadet Program. 14 is the
age at which you can join the program, and Johnathan had been counting down the days to
eligibility, to my recollection. He was a very active cadet. He did have some struggles with his
attention span and with authority at times. I could see challenges in Johnathan that as a
layman I would credit towards his traumatic early years. However, Johnathan had a passion for
service and loyalty to his country and community that he would talk about. He was an avid
listener, and years later would surprise me with quotes which I barely remembered saying. One
thing he repeats often is a lesson the cadets learned about duty to act, even if it means another
officer gets in trouble. He has reminded me of that several times as it apparently struck a chord
with him regarding loyalty to higher principles.
          Case 1:19-cr-00251-LM Document 77-1 Filed 10/06/20   Page
                                                      United States v. 2Johnathon
                                                                          of 3    Irish
                                                                               Defense Sentencing
                                                                                        Exhibit A

        As Johnathan progressed through the cadet program the unavoidable issue of his
missing eye and his challenges resulted in very difficult discussions regarding the improbability
of him ever getting into police work or the military. No department or service would accept
him. As he left the program, I saw him draw towards what I will call quasi-law enforcement
roles such as armed security, bounty hunter work and the like. In my experience, these roles
often have some fringe people involved. I spoke with Johnathan off and on through the years,
and usually when he had either had some issue or needed some advice. I helped him navigate
some landlord tenant issues, DCYF issues and relations with his local police department.
Johnathan was always very respectful of me and those we met with, and he seemed
appreciative of the assistance. I never charged him a dime as I knew he had no funds. We
usually were able to cut through whatever the obstacle was to get him on the right path.

         I am familiar to an extent with Johnathan's run ins with law enforcement and his
occasionally provocative behavior. I was present for an incident in Portsmouth and I learned of
others through my position as the Captain of Detectives for my department. I make no excuses
for him as he is old enough to make good decisions. However, if you believe that some of us
are born with a purpose or a drive, Johnathan is a perfect example of a purpose frustrated. This
frustration of purpose was through no fault of his own. Johnathan was built for military or
community service as many of us who go into helping fields believe we are. But Johnathan had
a seizure disorder by his teens, lost his eye, and suffers from the remnants of abuse which I
think have led to mental health issues and residual trauma. I put all of that squarely at the feet
of his father and a system that did not protect a child.

        Having been in law enforcement for 18 years, to include three as a prosecutor as well as
now serving as an attorney for 15 years, I have had the opportunity to meet a lot of people in
varying stages of crisis. I have arrested well over a thousand people, and I know that the vast
majority of those people were otherwise "good people" who needed a correction, while a very
slim minority were the monsters that need to be locked up to ensure protection for our
communities. I don't see Johnathan as a monster that needs to be locked away. But I also
don't think that he needs a slap on the wrist. If the goal remains specific deterrence for
Johnathan, general deterrence for others and punishment for his crime, then what I think
Johnathan would benefit from is a period of time in jail to think about what he did (my
understanding is that he has done a year which seems adequate in my humble opinion),
mandated mental health counseling to assist him with his past traumas and to ensure you do
not see him again in your court room, as well as job training to assist him in securing a future
away from firearms and his past associates. Johnathan is a father, and there should be no
bigger motivator than that to get him on the right path.

       While only Johnathan can choose his future, locking him away for an extended period
seems like an easy way for us as a society to stamp him as officially broken. I believe he is
young enough to get himself squared away and contributing to society. I hope the Court
considers giving him that chance, and most importantly I hope Johnathan demonstrates to the
Court that he is now prepared to sort out his past and concentrate on defining his future.
                                             United States
  Case 1:19-cr-00251-LM Document 77-1 Filed 10/06/20  Page v. 3Johnathon
                                                                 of 3    Irish
                                                            Defense Sentencing
                                                                     Exhibit A

I am available at the Court's convenience,                 or via cell phone


                             Very truly yours,
